DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Galeone et al. (US2011/0104221 A1) in view of Cardoso et al. (US 2020/0330948 A1).
Regarding claims 1, 16, 9-10, 8 and 11,  Galeone teaches a liquid fabric care composition (abstract, 69, 86) comprising fabric treatment adjunct such as alkyl quaternary ammonium compound; [34,53, 88], surfactants such as cationic, anionic and nonionic in amounts of 1-50 w%; [49-50], population of capsules comprising core (perfume) and silicate or silicon containing polymeric shell ; [25].   
 Regarding claims 1, 9-10, 8 and 11,  Galeone does not teach the population of capsules with specific multilayers as instantly claimed.  However, the analogous art of Cardoso teaches a population of capsules (for laundry applications; 41, 52) comprising a core, a condensed layer (made of a condensation product of a precursor) and an inorganic nanoparticle layer (identical to claim 10); [53], and an inorganic second shell (a layer) that surrounds nanoparticle layer (identical to claim 11) ; [49, 50, 55]. It should be noted that Cardoso’s capsules are exactly identical to the instantly claimed capsule. At the time before the effective filing date of invention, it would have been obvious to use the capsules of Cardoso in Galeone’s fabric car composition with the motivation of providing an improved capsules chemistries which meets the requirements of low shell permeability, high deposition and thus enhanced delivery on the fabrics as taught by Cardoso; [5, 8-9].
Regarding claims 1-7,  as indicated above, Galeone does not teach the corresponding limitations.  However, Cardoso teaches the capsules condensed layer comprising the materials according to formulas (I) and (II) for M=Si, and Y being  exactly (claims 1-3, 6-7) the same organic (precursors) functional groups; [12-15, 102-109], capsules characterized (claim 4) by (a): a mean volume weighted diameter 0.1-200 µm, (c): a volumetric core/shell ratio 60:40 to 99:1 : [73-74], and (claim 5) (a): the weight molecular weight of 700-30,000 Da: [112], (b): [114], and (c) molecular weight polydispersity given 1-20 identically: [114].  The corresponding reason/motivation is given above. 
Regarding claims 12-15,  Galeone teaches that composition comprise water in amounts such as 2.5 to 10%; [52], wherein the composition can be diluted to any desired ratio; [52, 87], wherein the viscosity is assumed to be adjustable, as an obvious experimental routine which is feasible by the above dilution; [52], and also with the presence of thickeners such as xanthan gum (identically disclosed by instant application’s disclosure: Pg.Pub.: 163), guar gum; [59,69].  Galeone’s composition comprises alkyl ester-quat fabric conditioning agent in the amounts such as 16%; [88]. 
Regarding claims 17-19,  Galeone teaches the amount of encapsulation 0.1 to 10%; [63], structurant such as xanthan gum, starch and methyl cellulose; [59], which are also a viscosity adjusting agents.  Galeone teaches a process of treating fabrics in an aqueous media (in presence of water); [70, 77].
Regarding claim 20,  Galeone teaches a process of making a liquid fabric care composition comprising fabric treatment adjunct, water and mixture; [70]. It is noted that, details of limitations of this claims are identical to claim 1 and are not repeated here, for the sake of brevity.  Please see the rejection of claim 1 above.
                                    Relevant art cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form 892.

                                           Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. Mohammad Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 9 AM- 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.R.A./
Examiner, Art Unit 1767
2022/12/02

/LIAM J HEINCER/Primary Examiner, Art Unit 1767